Citation Nr: 0024538	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-141 22	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, described as retropatellar pain syndrome, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from September 1986 to June 1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama. 

This case was remanded by the Board in September 1999 to 
schedule the veteran for a hearing before a Travel Board 
Member.  It is now returned to the Board for adjudication.

A hearing was held in July 2000, at the RO, before the Board 
Member rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).  A transcript of the 
hearing has been included in the claims folder for review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's right knee disability is currently 
manifested by a range of motion (ROM) of 0 to 78 degrees.  
There is objective evidence of painful motion, but no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  X-rays were 
normal.  Moderate knee impairment is not shown.

3.  The right knee disorder is not so unusual as to render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an increased rating for a right knee 
disorder, currently rated as 10 percent disabling are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, diagnostic codes (DC) 5257, 5258, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected disability. 
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  Further, 
the Board finds that all relevant facts have been properly 
developed and no additional assistance to the veteran is 
required to comply with the duty-to-assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The Board notes that the veteran's right knee disability, 
characterized as retropatellar pain syndrome is not listed in 
the Schedule for Rating Disabilities.  Where a particular 
disability for which the veteran is service connected is not 
listed in the Schedule For Rating Disabilities, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case the closest description is under diagnostic code 
5257, Knee, other impairment of, including recurrent 
subluxation or lateral instability.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating.  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which is shown related to the service 
connected disorder.

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Specifically, in DeLuca, the Board 
was directed to consider whether a veteran's complaints of 
shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

Historically, the veteran fell, injuring his right knee in 
November 1987.  He had diffuse swelling, and tenderness of 
the patellar and tibia.  Some crepitus was noted at the time, 
but x-rays were normal.

Service connection was granted in September 1989 for patello 
femoral pain syndrome, right knee, and a 10 percent rating 
was assigned from the day after separation from service, 
where it has remained to the present time.  On examination in 
December 1989, it was noted that there was knee tenderness 
and limitation of motion.  No other impairment was set forth.

On a VA examination in April 1997, the veteran reported the 
right knee injury in service.  He reportedly was soft casted 
and treated for 6 to 8 weeks, followed by physical therapy.  
He complained that the right knee currently swelled every 2 
to 3 weeks lasting for 3-4 days.  He had pain if he walked a 
lot.  The examiner noted a brace on the right knee and left 
ankle.  He ambulated with a moderate limp favoring the right 
leg. 

No swelling, or deformity was noted by the examiner.  The 
right knee ligaments were intact.  The ROM was right knee 
flexion to 90 degrees and extension to 0 degrees.  X-rays 
revealed normal bone density; joint space; and soft tissues.  
The x-rays were also interpreted as showing degenerative 
changes of the right knee.  The examiner noted mild to 
moderate degenerative changes of the right patella.  The 
final diagnosis was SP right knee trauma, with right patello 
femoral pain syndrome.

In a VA examination in March 2000, the veteran complained of 
right knee pain, weakness, swelling, stiffness, heat, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  He took Motrin 2 to 3 times a day, and 
Restoril at night.  He used a knee brace and arch support 
most of the time.  

The examiner noted objective evidence of pain on motion, and 
guarded movement.  However, there was no edema; effusion; 
instability; weakness; tenderness; redness; heat; or abnormal 
motion noted. Stability and gait were good, considering his 
girth.  He wore an extensive bonjoy brace with lateral metal 
pieces.  ROM was flexion to 78 degrees; and extension to 0 
degrees on the right. X-rays were normal.  The diagnosis was 
arthralgia, right knee, with slight loss of function due to 
pain.

At a travel Board hearing in July 2000, the veteran 
testified, in essence, that at times his knee would swell up, 
and ache during the day.  At times it felt like the kneecap 
and, "whatever's underneath, it feels like they're 
grinding."  He wore a brace on the knee, which helped.  He 
reported that physicians had recommended an arthroscopy of 
his right knee, but he had not had the knee scoped as of yet.  
He had fluids drawn from the knee once or twice, but believed 
the last time was about 3 years ago.

Post service medical evidence includes treatment records for 
various disabilities including his right knee disorder, as 
well as other musculoskeletal, and unrelated disorders.  To 
the extent there are findings concerning the right knee, they 
are essentially as set forth above.

The RO has rated the veteran's right knee disorder, under the 
VA's Schedule for Rating Disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The right knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5261, Leg, 
limitation of extension; as follows; 

Under DC 5257, Knee other impairment of; recurrent 
subluxation or lateral instability;

Severe impairment warrants a 30 percent disability rating; 
Moderate impairment warrants a 20 percent disability rating; 
while, Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, Leg, limitation of flexion; 

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 5° warrants a noncompensable 
rating.  

The Board has concluded that a higher rating for the right 
knee pathology is not warranted in this case.  No more than 
slight disability is shown.  In fact the latest examination 
reveals no lateral instability, subluxation, or ligamentous 
laxity.  It appears that the principal functional limitation 
is limitation of motion secondary to pain, especially on use.  
This has been described by the examiner as mild.  An 
increased evaluation under DC 5260, or 5261 is not indicated, 
as ROM on the last VA examination was 0 to 78 degrees.  Thus, 
while there is some limitation of motion, it is not to a 
compensable degree.  While the veteran does wear a brace for 
stability of the knee, instability has not been clinically 
established.

Likewise, the veteran does not have ankylosis of the left 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5256, Knee, ankylosis of; or, DC 5262, Tibia and fibula, 
impairment of: is not applicable.  The Board has also 
considered DCs 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  However as no frequent episodes of "locking," pain, 
and effusion into the joint of the right knee has been 
demonstrated, this code is not for application for 
consideration of a higher rating.  

It is noted, pursuant to the General Counsel Opinion 
previously cited, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment. In this case, it is concluded that such 
separate rating is not warranted.  First, it is not 
conclusively demonstrated that the appellant has arthritis in 
the right knee.  There is an impression of moderate 
degenerative changes of the patella in the April 1997 VA 
examinational, but x-rays revealed normal bone density, joint 
space, and soft tissues.  Significantly numerous x-rays over 
the years, as well as X-rays taken during the latest VA 
examination in March 2000 were all considered normal. 
Limitation of motion is not contemplated in DC 5257.  However 
a higher rating not warranted, based on the limitation of 
motion, as the limitation of motion under the flexion and 
extension codes set forth above are to a noncompensable 
level.  Finally, the appellant is rated for knee impairment, 
including recurrent subluxation or lateral instability.  The 
only impairment shown in the limitation of motion secondary 
to pain.  There is no showing of subluxation of instability.  
Thus, separate ratings are not warranted, especially as the 
limitation of motion is not to a compensable degree.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right knee 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization, as to render the regular 
schedular standards impractical. 38 C.F.R. 3.321(b)(1).  
While the veteran has a slight right knee disability which 
may prevent him from engaging in some forms of employment, 
the knee disorder is not so severe as to require an extra 
schedular rating.  Evidence reveals that the veteran was 
working.  It is not shown that his disability is otherwise so 
unusual to warrant an extraschedular rating.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the right knee is properly rated at 10 percent 
disabling under DC 5257.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for a right knee disorder, 
described as patello femoral pain syndrome, currently rated 
as 10 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

